Name: Commission Regulation (EEC) No 1732/92 of 30 June 1992 period 1 July to 31 December 1992 certain rules in respect of the system of generalized tariff preferences applicable in the pig meat sector as a result of implementing the Interim Agreements concluded with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/116 Official Journal of the European Communities 1 . 7. 92 COMMISSION REGULATION (EEC) No 1732/92 of 30 June 1992 period 1 July to 31 December 1992 certain rules in respect of the system of generalized tariff preferences applicable in the pigmeat sector as a result of implementing the Interim Agreements concluded with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic thereof, the system of generalized preferences should be applied to Poland, Hungary and Czechoslovakia only until the grant of tariff concessions under the aforemen ­ tioned Agreements ; whereas the said Agreements have provided for tariff concessions in the pigmeat sector and have also made clear, in particular in Protocol 7 thereto, the intention to stop applying the system of generalized preferences to these countries ; Whereas Council Regulation (EEC) No 1509/92 set new fixed amounts valid for 1992 ; Whereas for the purpose of setting the quantities to be imported during the periods 1 July to 30 September and 1 October to 31 December 1992 account should be taken of the quantities already allocated during the periods 1 January to 29 February and 1 March to 30 June 1992 to the countries enjoying generalized tariff preferences, excluding Poland, Hungary and the Czech and Slovak Federal Republic ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1 509/92 (2), and in particular Article 3 thereof, Whereas the Regulation (EEC) No 3834/90 is applicable until 31 December 1992 pursuant to Regulation (EEC) No 3588/91 , as amended by Regulation (EEC) No 282/92 (3), which extends the application of Regula ­ tion (EEC) No 3834/90 to 1992 ; Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic, of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of these Agreements, the Community has decided to apply with effect from 1 March 1 992 Interim Agreements concluded with the above countries, hereinafter referred to as 'Interim Agreements' ; Whereas the detailed rules for the application of the aforementioned agreements are laid down in Council Regulations (EEC) No 518/92 0, (EEC) No 519/92 0 and (EEC) No 520/92 (*) laying down the rules for the applica ­ tion of certain respectively procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community and respectively and, in respect of the pigmeat sector, in Commission Regulation (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic Q ; Whereas, under the terms of the aforementioned Regula ­ tion (EEC) No 3834/90 and in particular Article 2 (2) HAS ADOPTED THIS REGULATION : Article 1 The fixed amounts shall be phased within the period 1 July to 31 December 1992 as follows :  products specified against order number 59.0010 :  148,22 tonnes during the period 1 July to 30 September,  148,22 tonnes during the period 1 October to 31 December ;  products specified against order number 59.0040 :  137,50 tonnes during the period 1 July to 30 September,  137,50 tonnes during the period 1 October to 31 December ; (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 159, 12. 6 . 1992, p. 1 . (3) OJ No L 341 , 12. 12. 1991 , p. 6. (4) OJ No L 31 , 7. 2. 1992, p. 1 . 0 OJ No L 56, 29. 2. 1992, p . 3 . (6) OJ No L 56, 29. 2. 1992, p . 6. o OJ No L 56, 29. 2. 1992, p. 9 . 1 . 7 . 92 Official Journal of the European Communities No L 179/117  products specified against order number 59.0060 :  25 tonnes during the period 1 July to 30 September,  25 tonnes during the period 1 October to 31 December ;  products specified against order number 59.0070 :  25 tonnes during the period 1 July to 30 September,  25 tonnes during the period 1 October to 31 December ;  products specified against order number 59.0080 :  18,14 tonnes during the period 1 July to 30 September,  18,14 tonnes during the period 1 October to 31 December. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission